                    1 ROBERT W. FREEMAN, ESQ.
                      Nevada Bar No. 003062
                    2 Email: Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT, ESQ
                    3 Nevada Bar No. 10171
                      Email: Priscilla.Obriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383; FAX: 702.893.3789
                    6
                      DAVID M. KRUEGER (Pro Hac Vice Forthcoming)
                    7 Ohio Bar No.: 0085072
                      Email: dkrueger@beneschlaw.com
                    8
                      NORA K. COOK (Pro Hac Vice Forthcoming)
                    9 Ohio Bar No.: 0086399
                      Email: ncook@beneschlaw.com
                   10 BENESCH, FRIEDLANDER COPLAN & ARONOFF LLP
                      200 Public Square, Suite 2300
                   11 Cleveland, Ohio 44114
                      216.363.4500; FAX 216.363.4588
                   12

                   13 Attorneys for Defendant USAA Federal
                      Savings Bank, incorrectly identified as
                   14 USAA Savings Bank

                   15                                UNITED STATES DISTRICT COURT
                   16                          DISTRICT OF NEVADA, SOUTHERN DIVISION
                   17

                   18 JANET HILL,                                          Case No. 2:19-cv-01312-RFB-VCF
                   19                                  Plaintiff,          STIPULATION AND ORDER TO
                                                                           EXTEND TIME FOR RESPONSIVE
                   20             v.                                       PLEADING
                   21 USAA SAVINGS BANK,                                   (Second Request)
                   22
                                                       Defendant.
                   23

                   24            The parties, by and through their undersigned counsel of record, hereby stipulate and agree
                   25 that the time for Defendant USAA Federal Savings Bank (“USAA FSB”), incorrectly identified as

                   26 USAA Savings Bank, to file its response to Plaintiff’s Complaint be extended by an additional

                   27 three (3) days, until September 9, 2019.

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4835-8369-0148.1
ATTORNEYS AT LAW
                    1                                         Reasons for Extension

                    2            USAA FSB requires additional time to complete their review of the averments contained in

                    3 the Complaint and prepare its response. The current deadline for filing a responsive pleading is

                    4 September 6, 2019, following a previous Stipulation and Order to Extend Time for Responsive

                    5 Pleading. ECF 5. This is the second request for an extension and is requested in order to provide

                    6 adequate time for defendant to respond. Good cause exists for this extension as defense counsel is

                    7 not able to meet the current filing deadline despite diligent efforts and requires additional time to

                    8 prepare defendant’s response. This brief extension will not prejudice any party or cause undue

                    9 delay. This stipulation is made in good faith and not for the purpose of delay.

                   10 Dated this 6th day of September, 2019.                  Dated this 6th day of September, 2019.

                   11

                   12    /s/ Robert W. Freeman                                /s/ James R. Sellers
                   13 ROBERT W. FREEMAN, ESQ.                                 MATHEW HIGBEE
                      Nevada Bar No. 3062                                     Nevada Bar No. 11158
                   14 PRISCILLA L. O’BRIANT, ESQ.                             HIGBEE & ASSOCIATES
                      Nevada Bar No. 10171                                    8871 W. Flamingo Road
                   15 LEWIS BRISBOIS BISGAARD & SMITH                         Suite 202
                      6385 S. Rainbow Blvd., Suite 600                        Las Vegas NV 89147
                   16 Las Vegas, Nevada 89118
                                                                              JAMES SELLERS
                   17                                                         (Pro Hac Vice)
                      David M. Krueger (Pro Hac Vice                          Oregon Bar No. 184404
                   18 forthcoming)                                            LAW OFFICES OF JEFFREY LOHMAN, P.C.
                      Ohio Bar No. 0085072                                    4740 Green River Rd., Suite 310
                   19 Nora K. Cook (Pro Hac Vice forthcoming)                 Corona, CA 92880
                      Ohio Bar NO. 0086399                                    Attorneys for Plaintiff
                   20
                      BENESCH, FRIEDLANDER COPLAN &
                   21 ARONOFF LLP
                      200 Public Square, Suite 2300
                   22 Cleveland, Ohio 44114
                      Attorney for Defendant
                   23
                                                                     ORDER
                   24
                                 IT IS SO ORDERED.
                   25
                                 Dated this 9th day of September, 2019.
                   26

                   27                                                         _______________________________
                                                                              U.S. MAGISTRATE JUDGE
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4835-8369-0148.1                                  2
